Title: To Thomas Jefferson from Haden Edwards, 25 April 1801
From: Edwards, Haden
To: Jefferson, Thomas



Hond. Sir
Kentuckey April 25th 1801

It being the first time I ever applyed for an office either under the State or United States government, I have no other appology to offer but a desire to live and support a growing family—I suppose you may recollect me when I inform you that during a short residence in Philidephia with my father John Edwards, who acted at that time as Senator in Congress from this State, I received instructions from you in the law—Cloase application has proved so injurious to my health that I have been compelled to refrain from the practice of the law and being informed that there would be a vacancy in the Marshalls office of this state sometime the ensueing fall which requires an active life has induced me to solicit the office, which if it meets with your approbation will ever be greatfully acknowledged by your unfeigned friend

Haden Edwards

